Citation Nr: 0102947	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left hand 
disability, including claimed as due to an undiagnosed 
illness.

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected recurrent 
dermatophytosis of the jock area.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1992, including service in the Persian Gulf War, and 
his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
his claim of service connection for left wrist strain, 
claimed as arthritis of the left hand (left hand disability) 
and granted service connection for recurrent dermatophytosis 
of the jock area (skin disability) and assigned a 
noncompensable evaluation, effective September 16, 1997.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

As a preliminary matter, the Board observes that, with 
respect to the veteran's left hand claim, the July 1999 
Statement of the Case (SOC) identifies only the June 1998 
rating decision, in which the RO confirmed and continued the 
December 1997 denial of the veteran's claim of service 
connection for this disability, as the rating action on 
appeal.  Subsequent to the RO's preparation of the July 1999 
SOC, however, the United States Court of Appeals for Veterans 
Claims) (Court) decided the case of Muehl v. West, 13 Vet. 
App. 159 (1999).  In Muehl, the Court held that where, as 
here, pertinent evidence is presented or secured within one 
year of the date of the mailing of the notice of the 
decision, that evidence must be considered to have been filed 
in connection with his initial claim.  See Id. at 161-62.  
Further, because new regulations pertaining to the 
adjudication of claims of service connection asserted by 
Persian Gulf War veteran for chronic disability resulting 
from undiagnosed illness were promulgated subsequent to the 
RO's August 1992 denial of the veteran's claim for this 
disability, the Board concludes that the RO correctly 
determined that the current claim is a new one and 
adjudicated it on a de novo basis.  See Spencer v. Brown, 4 
Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert. denied, 115 S. Ct. 61 (1994).

Finally, because the veteran has disagreed with the initial 
rating assigned for his service-connected skin disability, 
the Board has recharacterized this claim on the title page as 
involving the propriety of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REMAND

The Board has carefully reviewed the claims file and 
concludes that, for the reasons set forth below, both issues 
must be remanded for additional development and adjudication.

With respect to the veteran's left hand disability claim, the 
veteran essentially argues that service connection is 
warranted because he has suffered from chronic left hand 
problems since service.  In this regard, the Board observes 
that, at separation, an examiner indicated that the veteran's 
left hand "subjectively 'hurt' with prolonged grip."  The 
service examiner further stated that the veteran reported 
that the problem began with "cold showers in Saudi."  In 
addition, a March 1991 service medical record entry reflects 
that the veteran was exposed to a large amount of smoke and 
airborne petroleum derivatives while serving in the Kuwait 
theater of operation.  That entry also states that the 
burning oil fields were known "to be high in sulfur 
containing (sour) oil wells."  Further, the entry indicates 
that the veteran was not provided respiratory protection.

In connection with his initial service connection claim, in 
March 1992, the veteran was afforded a VA orthopedic 
examination.  The report of that examination shows that the 
veteran complained of having chronic left hand problems since 
approximately March 1991; however, no objective pathology was 
found on the examination.  In this regard, the Board notes 
that X-ray study was also negative.  Further, during the 
October 1997 Gulf War Registry examination, the veteran 
complained of having left wrist pain.  Although no pathology 
was objectively shown on examination, the examiner indicated 
that the veteran's left wrist sprain was his chief complaint 
and diagnosed him as having this precise condition.  Finally, 
lay statements support the veteran's contention that he has 
suffered from chronic left hand problems since service.  
Based on the October 1997 diagnosis, however, the RO has 
confirmed and continued the denial of this claim on the 
alternate grounds that the veteran's left hand problems have 
been attributed to a known clinical diagnosis, i.e., left 
wrist strain, as well as on a direct basis, because there was 
no evidence of left wrist strain on that examination, i.e., 
no current disability.

Since that time, however, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include affording him an appropriate VA 
examination, in which the examiner offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has any left 
hand problems that, in light of his combat service in the 
Persian Gulf War, are due either to undiagnosed illness or 
are otherwise attributable to a disease or injury related to 
his military service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); see also Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  Prior to scheduling such an examination, 
however, all outstanding treatment records must be associated 
with the claims folder.

With respect to the veteran's claim regarding the propriety 
of the initial compensable rating for his service-connected 
skin disability, the Board observes that he contends that a 
higher rating is warranted because he suffers from chronic 
skin problems affecting his arms, neck and legs as well as 
his groin.  In this regard, the Board observes that the RO 
acknowledged these complaints but denied his claim on the 
basis that the skin pathology affecting other affected body 
parts had been diagnosed in February 1996 by a private 
examiner as eczema.  In light of the foregoing, including the 
recent enactment of the Veterans Claims Assistance Act of 
2000, the Board concludes that there is an inextricably 
intertwined service connection issue, i.e., whether service 
connection is warranted for any skin pathology affecting the 
veteran's arms, neck or legs.  This issue must be resolved 
before the Board can render a determination on the veteran's 
claim regarding the propriety of the initial evaluation 
assigned for his service-connected recurrent dermatophytosis 
of the jock area.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  In this regard, the Board notes that skin 
disability is rated in part based the extensiveness of the 
skin pathology as well as whether it affects an exposed area.  
See 38 C.F.R. § 4.118.

In light of the foregoing, the Board concludes that, on 
remand, the RO should schedule the veteran for a VA 
dermatological examination, if possible, during the active 
stage of his skin disability.  In the examination report, the 
examiner should comment on the findings contained in the 
private treatment records and provide an assessment of the 
symptomatology and severity of the disability, to include 
whether any skin problems on his neck, arms or legs are 
related either to service, to include due to undiagnosed 
illness related to the exposure to environmental toxins noted 
above while serving in the Persian Gulf, or to his service-
connected recurrent dermatophytosis of the jock area.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Finally, the Board observes that, in adjudicating these 
claims, the RO has not, to date, considered the application 
of 38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's combat service, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any left hand or skin 
problems from any facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's pertinent 
treatment from the Bertie County Rural 
Health Associates.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature and likely 
etiology of any left hand problems found 
to be present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination reports.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with the evaluation of the 
claimed condition.  Based on the review 
of the case, it is requested that the 
examiner express an opinion as to whether 
it is at least as likely as not that the 
veteran has a left hand disability due to 
service, to include his combat service 
during the Persian Gulf War.  In doing 
so, the examiner should also comment as 
to whether it is at least as likely as 
not that the veteran has a current 
disability manifested by left hand 
problems due to an undiagnosed illness.  
In offering these opinions, the examiner 
should discuss the evidence discussed 
above.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should also be 
afforded a comprehensive VA 
dermatological examination to determine 
the current severity of his service-
connected recurrent dermatophytosis of 
the jock area as well as the nature, 
extent and etiology of any skin pathology 
affecting his legs, arms or neck found to 
be present.  An attempt should be made to 
examine the veteran when the skin 
disability is active.  All indicated 
tests must be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of his skin problems.  
Based on the review of the case, it is 
requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
skin problems affecting his arms, neck or 
legs that is due to service, to include 
his combat service during the Persian 
Gulf War, or to his service-connected 
recurrent dermatophytosis of the jock 
area.  In doing so, the examiner should 
also comment as to whether it is at least 
as likely as not that the veteran has 
such current skin problems due to an 
undiagnosed illness.  Thereafter, the 
examiner should describe any exfoliation, 
exudation, ulceration, crusting, 
objective evidence of itching, marked 
disfigurement, and the extent and 
exposure of the affected areas.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, and any 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


